United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1796
Issued: January 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2014 appellant, through her attorney, filed a timely appeal from a July 17,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty causally related to factors of her federal employment.
On appeal appellant’s attorney asserts that the July 17, 2014 decision is contrary to law
and fact.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 13, 2013 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim alleging that on September 10, 2013 she sustained stress and a panic attack when
she was inappropriately called into a meeting by a supervisor and the union. She also noted that
when she arrived at work the next day she became very upset and went to the emergency room.
In an undated statement, appellant indicated that on September 10, 2013 she was called in for a
predisciplinary meeting for being late after delivering mail. She stated that she had an accepted
foot condition, and the meeting upset her, stating that she was constantly harassed. Appellant
repeated that, when she returned to work on September 11, 2013, she became very upset
regarding the “intention of giving a letter.”
David Mast, a health and resource manager at the employing establishment, indicated in a
September 18, 2013 letter that the claim was being challenged. He stated that on September 10,
2013 appellant was called in for a predisciplinary discussion which he maintained was an
administrative action. On September 19, 2013 Mr. Mast indicated that the alleged letter
appellant referenced was a disciplinary action due to unsatisfactory job performance.
Dr. Timothy D. Hartman, Board-certified in emergency medicine, noted on
September 12, 2013 that appellant was excused from work through September 15, 2013.2
On September 24, 2013 appellant indicated that she made a mistake with the dates,
stating that the meeting with Supervisor Charisma Johnson and Ernie Phillips, a union steward,
occurred on September 11, 2013 and that she became upset and went to the hospital on
September 12, 2013.
In letters dated October 3, 2013, OWCP informed appellant of the type evidence needed
to support her claim, including answers to specific questions and a narrative medical report
supported by a medical explanation regarding the cause of a diagnosed emotional condition. The
employing establishment was asked to provide a statement from a knowledgeable supervisor and
information regarding accommodations for appellant’s feet.
On October 28, 2013 Mr. Mast indicated that Ms. Johnson had conducted a
predisciplinary interview with appellant on September 10, 2013 and when appellant reported to
work on September 12, 2013 she reported that she was sick and an ambulance was called. He
advised that Ms. Johnson was aware of a restriction that appellant could not stand for a long
period of time and could only work eight hours.
A hospital emergency department record dated October 12, 2013, signed by Bryan
Harrell, a physician’s assistant, reported a history that appellant had become extremely upset and
stressed due to being reprimanded at work the previous day. Mr. Harrell indicated that it was
difficult to review her history due to persistent crying and stress reaction but that she was not in
acute distress. He indicated that a psychiatry consultation was done. Mr. Harrell diagnosed
acute anxiety stress reaction and depression. Lisa A. Courtot, a psychiatric nurse, performed a
mental health evaluation. She noted appellant’s report that she was treated improperly at work,
2

A partially completed virtually illegible Ohio workers’ compensation form was also submitted.

2

planned to file a grievance and Equal Employment Opportunity Commission (EEOC) claim, and
was afraid to go to work. Ms. Courtot diagnosed adjustment disorder with mixed depression and
anxiety, work stressors, and chronic foot pain. Appellant was discharged to home in stable
condition.3
In reports dated September 16, 2013, Dr. Anna K. Dendy, a psychologist, noted a history
that appellant had a panic attack after a meeting at work. She diagnosed panic disorder and
anxiety disorder, not otherwise specified, noting that appellant experienced a very distressing
interaction with her supervisor and then had a panic attack. Dr. Dendy recommended outpatient
psychotherapy and advised that appellant could return to work on September 17, 2013.
In an undated statement, appellant repeated that on September 11, 2013 she was called in
to a predisciplinary interview by Ms. Johnson regarding being late coming back from delivering
mail. She reminded Ms. Johnson that she had foot restrictions on file, advised that the following
day she had a panic attack at work due to the meeting the previous day, and was taken to the
hospital. Appellant indicated that she was under the care of a psychologist and had filed an
EEOC claim.
By decision dated November 7, 2013, OWCP denied the claim, finding that, as appellant
had not established a compensable factor of employment, she failed to establish an emotional
condition in the performance of duty. Appellant, through her attorney, timely requested a
hearing. At the hearing held on May 12, 2014, appellant testified regarding the meeting and her
reaction. She indicated that she had to wear orthotics to deliver mail because her feet hurt and
that she was currently off work for a separate claim, accepted for frostbite.
A grievance form dated April 28, 2014 indicated that the remedy requested from
management would be to treat appellant with dignity and respect, and if her performance needed
to be addressed, it should not be done on the workroom floor. In an attached statement, appellant
noted that she had a foot condition and maintained that she was treated with disrespect by
Ms. Johnson when she had appellant attend a predisciplinary meeting on September 11, 2013 for
returning late from the street. She also generally asserted that Ms. Johnson harassed her.
By decision dated July 17, 2014, an OWCP hearing representative found that the
predisciplinary meeting occurred on or about September 10, 2013, but that the event would be
considered an administrative function which, absent error and abuse, would not be compensable.
She noted that there was no probative evidence to establish that the employing establishment
committed error or abuse in handling this disciplinary matter and affirmed the November 7, 2013
decision.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
3

Mr. Harrell indicated that he was signing the report for Dr. Hartman and reported that appellant was also
evaluated by Dr. Hartman who managed her care.

3

incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.4 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.5 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.8 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.9 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.10 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.11 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its

4

Leslie C. Moore, 52 ECAB 132 (2000).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Id.

7

28 ECAB 125 (1976).

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 7.

10

J.F., 59 ECAB 331 (2008).

11

M.D., 59 ECAB 211 (2007).

12

Roger Williams, 52 ECAB 468 (2001).

13

Charles D. Edwards, 55 ECAB 258 (2004).

4

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEOC, which is charged with statutory authority to investigate and evaluate such matters
in the workplace. Rather, in evaluating claims for workers’ compensation under FECA, the term
“harassment” is synonymous, as generally defined, with a persistent disturbance, torment or
persecution, i.e., mistreatment by co-employees or workers. Mere perceptions and feelings of
harassment will not support an award of compensation.16
ANALYSIS
Appellant has not alleged that her emotional condition was due to any of her employment
duties. She alleged that a predisciplinary interview meeting held on either September 10 or 11,
2013 caused a panic attack and stress reaction on September 12, 2013 when she was taken to an
emergency room. Appellant indicated that at the meeting Ms. Johnson counseled her because
she had been returning late from delivering her route. She noted that she had an accepted foot
condition, which was ignored.
The Board finds that the predisciplinary meeting pertains to an administrative action of
the employer and, generally, such actions in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of FECA.17
Absent evidence establishing error or abuse, a claimant’s disagreement or dislike of such a
managerial action is not a compensable factor of employment.18 Appellant’s allegation that she
was treated with disrespect at this meeting that should not have been held pertains to
administrative functions. While she submitted a copy of a grievance she had filed dated
April 28, 2014, this merely indicated that she had requested as relief that management would
treat her with dignity and respect, and if her performance needed to be addressed, it should not
be done on the workroom floor. Appellant submitted nothing to reflect the disposition of this
grievance. Thus, there is nothing in the record to substantiate error or abuse regarding the
predisciplinary meeting. As such, it is not compensable factors of employment.

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

16

Beverly R. Jones, 55 ECAB 411 (2004).

17

J.C., 58 ECAB 594 (2007).

18

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

5

Appellant also alleged that Ms. Johnson treated her disrespectfully. Generally,
complaints about the manner in which a supervisor performs his or her duties or the manner in
which a supervisor exercises his or her discretion fall, as a rule, outside the scope of coverage
provided by FECA. This principle recognizes that a supervisor or manager in general must be
allowed to perform his or her duties and employees will, at times, dislike the actions taken. Mere
disagreement or dislike of a supervisory or managerial action will not be compensable, absent
evidence of error or abuse.19 Here again, as the record contains no evidence that Ms. Johnson or
any employing establishment supervisor or manager committed error or abuse in discharging
management duties, this allegation is not compensable.20
Regarding appellant’s general contention that she was subjected to harassment,
particularly by Ms. Johnson, mere perceptions of harassment or discrimination are not
compensable under FECA,21 and unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred. A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.22 As
noted above, the grievance resolution submitted did not indicate that the employing
establishment erred.23 Appellant submitted nothing to show a persistent disturbance, torment or
persecution, i.e., mistreatment by employing establishment management.24 She therefore did not
establish a factual basis for her claim of harassment by probative and reliable evidence.25
Finally, as appellant failed to establish a compensable employment factor, the Board need
not address the medical evidence of record.26
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an emotional condition in the
performance of duty.

19

Id.

20

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

21

James E. Norris, supra note 15.

22

Id.

23

See W.B., Docket No. 12-1369 (issued May 1, 2013).

24

Beverly R. Jones, supra note 16.

25

See Robert Breeden, 57 ECAB 622 (2006).

26

Katherine A. Berg, 54 ECAB 262 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

